BASKIN, Judge.
We reverse and remand for a new trial upon our holding that appellants’ demand for jury trial, filed in their amended complaint in accordance with Florida Rule of Civil Procedure 1.430, applied to all triable issues. Appellants were not required to file a separate demand directed to the counterclaim despite the fact that their claim was equitable in nature and appellees’ counterclaim presented legal issues. Appellants have not waived their right to jury and are entitled to proceed in accordance with their demand.
In light of our disposition of the jury question, we find it unnecessary to review the other questions presented.
Reversed and remanded.